Landon, J.
I dissent. The defendant gave his "order August 13, 1886, to the plaintiff, a broker, buying and selling corn at the Chicago Board of Trade,- to buy for him 100,000 bushels of October corn at 45 cents. What did defendant expect to get August 13th? Certainly no delivery of October corn at that early date. All he wanted was the broker’s contracts of the Chicago Board of Trade for 100,000 bushels of corn, deliverable in October, such as plaintiff could there purchase. The plaintiff testilied that be bought the corn on the date of the order pursuant to the order. He also produced in evidence the broker's contract slips, which he then obtained, showing the purchase as ordered. He testified to their genuineness. These slips were equivalent to tlie'orders, or entitled the holder to the orders of their makers for the corn specilied in them, deliverable in October. The correspondence between the parties and defendant’s payments showed defendant’s admission of the plaintiff’s case, or, if less than a full admission, were in corroboration of plaintiff’s testimony. -The rule that the jury must pass upon the credibility of the testimony of a party, when uncorroborated, lias no application. That rule, like many other so-called “general” rules, applies to cases on all-fours with those in which it has been announced. Where a party’s testimony is so new or strange as to cause surprise, or is not susceptible of contradiction if false, there is much greater reason for the application of the rule than in a case like this, where it is plain that the defendant has no doubt of the truth of plaintiff’s testimony, but lias some hope that a jury may be willing to extricate him from the consequences of his foolish speculation.